DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

 Response to Amendment
This action is in response to the remarks filed on 10/19/2021. The amendments filed on 10/19/2021 are entered.
The previous rejections of claims 1-8, 10-16 and 19-20 under 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation " the one of the first transducer and the second transducer mounted on top of the other one of the first transducer and the second transducer" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, B. et al., (“Design and fabrication of an integrated intravascular ultrasound/photoacoustic scan head”, Proc. Of SPIE. Vol. 7564, 2010) hereinafter Hsieh (see NPL reference attached of office action of 8/08/2019), in view of Ma, T., et al., (“Multi-Frequency Intravascular Ultrasound (IVUS) Imaging,” IEEE Transactions on Ultrasonics, Ferroelectrics and Frequency Control. Vol 62(1), 2015. P. 97-107) hereinafter Ma (see NPL reference attached of office action of 4/19/2021), in view of Sheu, Y., et al., (“Image Reconstruction in Intravascular Photoacoustic Imaging,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control. Vol 58(10), 2011. P. 2067-2077) hereinafter Sheu (see NPL reference attached of office action of 4/19/2021), in further view of Wada (U.S. Pub. No. 20140018660) hereinafter Wada. 
Regarding claim 1, primary reference Hsieh teaches:
A catheter-based imaging apparatus (figure 6, page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2) comprising: 
a catheter having a proximal end and a distal end (figure 6, the catheter has a proximal and distal end; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2); 
an optical emitter configured to emit optical excitation signals from a distal portion of the catheter (figure 6, cone-shaped mirror and laser light that induces a photoacoustic signal; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-7); 
the catheter-based imaging apparatus is configured for: 
(a) transmission of acoustic excitation signals from the distal portion of the catheter with at least an ultrasound transducer (figure 6, ultrasonic transit ring transducer transmits 360 degree ultrasound; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1); 
(b) detection of a photoacoustic response signal with a transducer, the photoacoustic response signals being from an object of interest at or near to the distal Performance of integrated IVPA/IVUS scan head, paragraph 1, the pulse echoes are detected by the microring transducer at the distal end of the catheter to acquire ultrasound and photoacoustic images of the laser light excitation system as shown in figure 6 with the optical fiber and cone-shaped mirror elements) and 
Primary reference Hsieh fails to teach:
a first transducer and a second transducer, wherein: 
the first transducer has a peak detection sensitivity in a lower frequency range of a first frequency to a second frequency; 
the second transducer has a peak detection sensitivity in a higher frequency range of a third frequency to a fourth frequency, the third frequency being no less than the second frequency, and 
(c) detection of imaging signals with the second transducer, the imaging signals comprising reflections of the acoustic excitation signals from the object of interest
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
a first transducer and a second transducer (page 198, II. Method, A. Catheter Design and Fabrication, “the two transducers into the small catheter, the transducer element size and thickness were fixed to be” and “PMN-PT was used in this study to fabricate the 35-MHz and 90-MHz transducer elements for the multi-frequency IVUS catheter.” See further pages 199-101 for further description of the catheter transducers. Figure 1 shows the position of a first and second transducer in various configurations), wherein: 
II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 35-MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics); 
the second transducer has a peak detection sensitivity in a higher frequency range of a third frequency to a fourth frequency, the third frequency being no less than the second frequency (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics), and 
(c) detection of imaging signals with the second transducer, the imaging signals comprising reflections of the acoustic excitation signals from the object of interest (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range and Introduction; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; the higher frequency transducer “improve artery characterization with a much higher axial resolution” and “the fine resolution in the lumen area of the high-frequency transducer, allowing more comprehensive visualization of the coronary artery”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh to incorporate individual first and second ultrasound reception transducers of different frequency ranges as taught by Ma because the low-frequency transducer with the fine resolution in the lumen area of the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). Producing the transducers to specific frequencies increases image quality especially for use with the Hsieh imaging apparatus that also aims to image different frequency ranges (see also Hsieh, page 1, Introduction, paragraph 2). 
Primary reference Hsieh as modified in the combined invention with secondary reference Ma, fails to teach to using the transducers of Ma to measure photoacoustic signals. Therefore the combined invention fails to teach to using an IVUS transducer for detection of photoacoustic response signals.  
However, the analogous art of Sheu of an image reconstruction system for intravascular photoacoustic imaging (abstract) teaches:
 (b) detection of photoacoustic response signals with the first transducer, the photoacoustic response signals being from an object of interest at or near to the distal B. Reconstruction Using a Commercial IVUS Transducer, “the sensor element is a circular disc with a radius of 0.28 mm and a center frequency of 40 MHz” which is a standard commercial IVUS transducer taught by secondary reference Ma. See also 2074-2075, Discussion, for further description of IVPA image reconstruction) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh and Ma to incorporate use of the commercially available transducer for photoacoustic imaging as taught by Sheu because utilizing commercially available IVUS transducers is cheaper and more readily available than producing transducers tailor-made for photoacoustic imaging.  
Primary reference Hsieh further fails to teach:
the first transducer comprises a piezoelectric polymer transducer and the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer,
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration.
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
the first transducer comprises a piezoelectric polymer transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of 
the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer ([0040] the ultrasonic wave transmitting/receiving piezoelectric bodies 28 are considered to comprise the second transducer and are made of materials such as PZT. The applicant’s specification on page 14 lines 7-8 indicate that PZT is a piezoelectric ceramic transducer material. [0059]; As shown in figure 2, the transmitting/receiving piezoelectric body 28 is located as a substrate on which the first transducer (receiving piezoelectric body 30) is formed on top of),
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the first and second transducer mounted one on top of the other in a stacked configuration; see also [0035]-[0059] for detailed description of transducer structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, and Sheu to incorporate the first and second transducer materials positioned one on top of the other in a stacked configuration as taught by Wada because they exhibit piezoelectric properties for transmitting and receiving ultrasonic signals such as high electromechanical bonding coefficients and a high ratio of ultrasonic wave output with respect to applied voltages ([0040]). Furthermore, the stacked configuration provides a compact transducer array in 
Regarding claim 7, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
in which the first and second transducers are mounted on a common substrate in the distal portion of the catheter (figure 6, the micro-ring resonator and the ultrasonic transit ring transducer are both mounted on the common distal portion of the catheter; page 4, 2.2. Polymer microring resonator, paragraph 1 and 2).
Regarding claim 17, primary reference Hsieh teaches:
A method of obtaining intravascular photoacoustic image data (figure 6, page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2) comprising: 
emitting, from a distal portion of a catheter-mounted optical emitter (figure 6, the catheter has a proximal and distal end; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2), an optical excitation signal directed to a target region of an object of interest (figure 6, cone-shaped mirror and laser light that induces a photoacoustic signal; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-7); 
emitting, from the distal portion of the catheter, by one or more catheter-mounted transducers, an acoustic excitation signal directed to the target region of the object of interest (figure 6, ultrasonic transit ring transducer transmits 360 degree ultrasound; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1,); 
detecting, by a catheter-mounted transducer having a center frequency, a photoacoustic response signal excited by the acoustic excitation signal and at a lower Performance of integrated IVPA/IVUS scan head, paragraph 1, the pulse echoes are detected by the microring transducer at the distal end of the catheter to acquire ultrasound and photoacoustic images of the laser light excitation system as shown in figure 6 with the optical fiber and cone-shaped mirror elements; figure 10(c), the range of detected ultrasound signals range from lower than 10 MHz to greater than 35 MHz)
an ultrasound imaging response signal comprising reflections of the acoustic excitation signal from the object of interest and at a higher receive frequency greater than or equal to 35 MHz (page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-9, the pulse echoes are detected by the microring transducer at the distal end of the catheter to acquire ultrasound and photoacoustic images; figure 10(c), the range of detected ultrasound signals range from lower than 10 MHz to greater than 35 MHz); 
using the photoacoustic and ultrasound response signals to determine a chemical composition of the target area of the object of interest and an image of the target area of the object of interest (page 1, introduction, paragraph 1, lines 1-7, lipid accumulation with different characteristics can be determined based on optical absorption; figure 8, exemplary images of the target region; figure 11, the ultrasound image, photoacoustic image, and combined image of the target region; page 9, 2.3. Optical Illumination Performance, paragraph 1, lines 1-5, different kinds of materials based on different optical absorption characteristics can be differentiated).
Primary reference Hsieh fails to teach:
detecting, by a first catheter-mounted transducer having a first center frequency,

detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency, an ultrasound imaging response signal comprising reflections of the acoustic excitation signal from the object of interest
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
detecting, by a first catheter-mounted transducer having a first center frequency (page 97, abstract, “conventional IVUS (30-50 MHz) system” is considered to be a first transducer with a peak detection sensitivity in a lower frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 35-MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics),
detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second 
detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency, an ultrasound imaging response signal comprising reflections of the acoustic excitation signal from the object of interest (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range and Introduction; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; the higher frequency transducer “improve artery characterization with a much higher axial resolution” and “the fine resolution in the lumen area of the high-frequency transducer, allowing more comprehensive visualization of the coronary artery”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh to incorporate individual first and second ultrasound reception transducers of different frequency ranges as taught by Ma because the low-frequency transducer with the fine resolution in the lumen area of the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). Producing the transducers to specific frequencies increases image quality especially for use with the Hsieh imaging apparatus that also aims to image different frequency ranges (see also Hsieh, page 1, Introduction, paragraph 2). 

However, the analogous art of Sheu of an image reconstruction system for intravascular photoacoustic imaging (abstract) teaches:
detecting, by a first catheter-mounted transducer having a first center frequency, a photoacoustic response signal excited by the acoustic excitation signal and at a lower receive frequency (page 2074, B. Reconstruction Using a Commercial IVUS Transducer, “the sensor element is a circular disc with a radius of 0.28 mm and a center frequency of 40 MHz” which is a standard commercial IVUS transducer taught by secondary reference Ma. See also 2074-2075, Discussion, for further description of IVPA image reconstruction) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh and Ma to incorporate use of the commercially available transducer for photoacoustic imaging as taught by Sheu because utilizing commercially available IVUS transducers is cheaper and more readily available than producing transducers tailor-made for photoacoustic imaging.  
Primary reference Hsieh further fails to teach:
the first transducer comprises a piezoelectric polymer transducer and the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer,

However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
the first transducer comprises a piezoelectric polymer transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28) and 
the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer ([0040] the ultrasonic wave transmitting/receiving piezoelectric bodies 28 are considered to comprise the second transducer and are made of materials such as PZT. The applicant’s specification on page 14 lines 7-8 indicate that PZT is a piezoelectric ceramic transducer material. [0059]; As shown in figure 2, the transmitting/receiving piezoelectric body 28 is located as a substrate on which the first transducer (receiving piezoelectric body 30) is formed on top of),
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the first and second transducer mounted one on top of the other in a stacked configuration; see also [0035]-[0059] for detailed description of transducer structures).

Regarding claim 18, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 17. Primary reference Hsieh further teaches:
	Mounting the first and second ultrasound transducers on a common substrate in the distal portion of the catheter (figure 6, the micro-ring resonator and the ultrasonic transit ring transducer are both mounted on the common distal portion of the catheter; page 4, 2.2. Polymer microring resonator, paragraph 1 and 2). 
Regarding claim 19, the combined references of Hsieh, Ma, Sheu and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
	In which the first and second transducers are mounted on a common substrate in the distal portion of the catheter and (figure 6, the micro-ring resonator and the ultrasonic transit ring transducer are both mounted on the common distal portion of the catheter; page 4, 2.2. Polymer microring resonator, paragraph 1 and 2)
Primary reference Hsieh further fails to teach:

However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
the second transducer forms a substrate on which the first transducer is mounted or vice versa (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the second transducer forming a substrate on which the first transducer is mounted; see also [0035]-[0059] for detailed description of transducer structures). 
	Regarding claim 20, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
Wherein the at least two transducers consist of only two transducers (figure 6, ultrasonic ring transducer and micro-ring transducer are two ultrasound transducers; see pages 5-8).
	Regarding claim 21, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 7. Primary reference Hsieh further fails to teach:
wherein the one of the first transducer and the second transducer mounted on top of the other one of the first transducer and the second transducer, combined with one or more adhesive layers, form an acoustic matching structure for the other one of the first transducer and the second transducer.
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Wang et al. (U.S. Pub. No. 20160310083) hereinafter Wang.
Regarding claim 2, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the first transducer is configured to be operable at a frequency range which encompasses a lower receive frequency at least as low as 10 MHz 
However, the analogous art of Wang of a photoacoustic tomography system (abstract) teaches:
wherein the first transducer is configured to be operable at a frequency range which encompasses a lower receive frequency at least as low as 10 MHz ([0035], transducer array as a central frequency of 5 MHz which is at least as low as 10 MHz as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate use of the lower receive frequency at least as low as 10 MHz as taught by Wang because the main frequency component of photoacoustic signals in soft tissue is lower than 5 MHz and the specific frequency range in Wang images this frequency component (see Hsieh, page 1, Introduction, paragraph 2). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Primary reference Hsieh further fails to teach:
and the second transducer is configured to be operable at a frequency range that encompasses a higher receive frequency at least as high as 35 MHz.
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
and the second transducer is configured to be operable at a frequency range that encompasses a higher receive frequency at least as high as 35 MHz (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Wang to incorporate the higher receive frequency of at least 35 MHz as taught by Ma because the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Regarding claim 3, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the first transducer has a bandwidth of 2 to 20 MHz and
However, the analogous art of Wang of a photoacoustic tomography system (abstract) teaches:
wherein the first transducer has a bandwidth of 2 to 20 MHz ([0035], transducer array as a central frequency of 5 MHz which with the 80% bandwidth is within the claimed range of bandwidth. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the use of the lower receive frequency bandwidth as taught by Wang because the main frequency Introduction, paragraph 2). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Primary reference Hsieh further fails to teach:
the second transducer has a bandwidth of 20 to 60 MHz.
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
 the second transducer has a bandwidth of 20 to 60 MHz.( page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. The bandwidth fraction as shown in Table III is within the claimed range. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Wang to incorporate the second transducer bandwidth within the range of 20 to 60 MHz as taught by Ma because because the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Wang, in further view of Karpiouk, A., et al., (“Feasibility of in vivo intravascular photoacoustic imaging using integrated ultrasound and photoacoustic imaging catheter,” Journal of Biomedical Optics. Vol 17(9), 2012. P. 1-6) hereinafter Karpiouk (see NPL reference attached of office action of 4/19/2021).
Regarding claim 4, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the lower frequency range is 2 to 10 MHz and
However, the analogous art of Wang of a photoacoustic tomography system (abstract) teaches:
wherein the lower frequency range is 2 to 10 MHz ([0035], transducer array as a central frequency of 5 MHz which with the disclosed bandwidth is within the claimed range. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the use of the lower receive frequency range as taught by Wang because the main frequency component of photoacoustic signals in soft tissue is lower than 5 MHz and the specific Introduction, paragraph 2). 
Primary reference Hsieh further fails to teach:
the higher frequency range is 35 to 60 MHz.
However, the analogous art of Karpiouk of a combined IVUS/IVPA imaging system (abstract) teaches:
the higher frequency range is 35 to 60 MHz. (page 2, Section 2.2, paragraph 1, 40 MHz center frequency with an associated bandwidth is within the claimed range. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Wang to incorporate the frequency range as taught by Karpiouk because it enables probing the arterial walls in ultrasound pulse-echo mode (IVUS imaging) (page 1, Introduction). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Oraevsky et al. (U.S. Pub. No. 20130301380) hereinafter Oraevsky. 
Regarding claim 6, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
in which the first transducer is a PVDF transducer and 

in which the first transducer is a PVDF transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28) and 
Primary reference Hsieh further fails to teach:
the second transducer comprises a piezoelectric composite transducer 
However, the analogous art of Oraevsky of a real-time ultrasonic and optoacoustic imaging system (abstract) teaches:
the second transducer comprises a piezoelectric composite transducer ([0052]; [0053], “composite polymer ceramic”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the piezoelectric composite transducer, as taught by Oraevsky, rather than utilizing a piezoelectric ceramic transducer, as such a modification amount to simple substitution of the one known transducer component material (piezoelectric composite) for another (piezoelectric ceramic) to achieve the predictable results of sufficient results of contrast and resolution of both optoacoustic (photoacoustic) and ultrasonic images ([0052]). .
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claims 7 or 1, respectively, above, and further in view of Huang (U.S. Pub. No. 20080203556) hereinafter Huang. 
Regarding claim 8, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 7. Primary reference Hsieh further fails to teach: 
further comprising a charge readout circuit mounted on the substrate on the common substrate
However, the analogous art of Huang of a plurality of miniature ultrasound transducers on a wafer substrate (abstract) teaches:
further comprising a charge readout circuit mounted on the substrate on the common substrate (paragraph [0160], lines 1-16, the readout circuit and ultrasonic transducers (pMUTs) are bounded and combined to one single functional electromechanical unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the charge readout common substrate transducer and circuit design as taught by Huang because it enables the combination of functionally different electronic components in a single multi-wafer common device for use in a micro-environment (paragraph [0160], lines 1-16). 
Regarding claim 10, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach: 
The catheter-based imaging apparatus further comprises:
A common substrate
in which the first transducer comprises a PVDF transducer
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
The catheter-based imaging apparatus further comprises:
A common substrate (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the common substrate; see also [0035]-[0059] for detailed description of transducer structures)
in which the first transducer comprises a PVDF transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the 
Primary reference Hsieh further fails to teach:
and further including a charge readout circuit, 
wherein the PVDF transducer and the charge readout circuit are disposed on the common substrate
However, the analogous art of Huang of a plurality of miniature ultrasound transducers on a wafer substrate (abstract) teaches:
and further including a charge readout circuit (paragraph [0160], lines 1-16, the readout circuit and ultrasonic transducers (pMUTs) are bounded and combined to one single functional electromechanical unit), 
wherein the PVDF transducer and the charge readout circuit are disposed on the common substrate (paragraph [0160], lines 1-16, the readout circuit and ultrasonic transducers (pMUTs) are bounded and combined to one single functional electromechanical unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada, to incorporate the charge readout common substrate transducer and circuit design as taught by Huang because it enables the combination of functionally different electronic components in a single multi-wafer common device for use in a micro-environment (paragraph [0160], lines 1-16). 
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in further view of Huang as applied to claim 10 above, and further in view of Degertekin et al. (U.S. Pub. No. 20140236017) hereinafter Degertekin. 
Regarding claim 11, the combined references of Hsieh, Ma, Sheu, Wada, and Huang teach all of the limitations of claim 10. Primary reference Hsieh further fails to teach: 
in which the charge readout circuit comprises a current to voltage converter on the common substrate in the distal portion of the catheter
the charge readout circuit having an output coupled to a coaxial cable extending between the distal end and the proximal end of the catheter
However, the analogous art of Degertekin of an integrated CMUT on CMOS ultrasound transducer array for imaging (abstract) teaches:
in which the charge readout circuit comprises a current to voltage converter on the common substrate in the distal portion of the catheter(paragraph [0064], lines 1-19, the transimpedance amplifiers (TIAs) are a current to voltage converter on the same single chip of the CMUT on CMUS system this in combination with the other references teaches the claim limitaiton), 
the charge readout circuit having an output coupled to a coaxial cable extending between the distal end and the proximal end of the catheter (paragraph [0050], lines 1-14; paragraph [0087], lines 1-13; the electrical cables along the guidewire to connect to the distal end circuitry is considered the coaxial cable, a common form of electric cable used in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and 
Regarding claim 14, the combined references of Hsieh, Ma, Sheu, Wada, Huang and Degertekin teach all of the limitations of claim 11. Primary reference Hsieh further fails to teach: 
in which the charge readout circuit and the PVDF transducer are both powered by a current source at the distal end of the catheter by way of the coaxial cable
However, the analogous art of Degertekin of an integrated CMUT on CMOS ultrasound transducer array for imaging (abstract) teaches:
in which the charge readout circuit and the PVDF transducer are both powered by a current source at the distal end of the catheter by way of the coaxial cable (paragraph [0014], lines 1-17; paragraph [0050], lines 1-14; paragraph [0087], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Huang and Degertekin to incorporate the current source using a coaxial cable because it reduces noise and provides stable power application. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in view of Huang, in further view of Degertekin as applied to claim 11 above, and further in view of Kandori (U.S. Pub. No. 20140251017) hereinafter Kandori. 
Regarding claim 12, the combined references of Hsieh, Ma, Sheu, Wada,  Huang and Degertekin teach all of the limitations of claim 11. Primary reference Hsieh further fails to teach: 
in which the output of the charge readout circuit further includes a source follower configured to be biased by a current source coupled to the coaxial cable at the proximal end of the catheter
However, the analogous art of Kandori of a detection circuit for a signal output from an acoustic wave receiving apparatus (abstract) teaches:
in which the output of the charge readout circuit further includes a source follower configured to be biased by a current source coupled to the coaxial cable at the proximal end of the catheter (paragraph [0031], lines 1-47; figures 11A through 11D; note that the coupling by coaxial cable is taught by the Degertekin reference above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Huang and Degertekin to incorporate the source follower as taught by Kandori because it assists in detecting a faint current generated by the transducer and amplifying it to a readable signal (paragraph [0031]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in view of Huang, in view of Degertekin, in further view of Kandori as applied to claim 12 above, and further in view of Savord (U.S. Pat. No. 6013032) hereinafter Savord. 
Regarding claim 13, the combined references of Hsieh, Ma, Sheu, Wada,  Huang, Degertekin, and Kandori teach all of the limitations of claim 12. Primary reference Hsieh further fails to teach: 
in which the charge readout circuit further includes a DC current mirror supplied by the current source and providing a bias supply to a transimpedance amplifier in the current to voltage converter
However, the analogous art of Savord of an ultrasound imaging system and circuits (abstract) teaches:
in which the charge readout circuit further includes a DC current mirror supplied by the current source and providing a bias supply to a transimpedance amplifier in the current to voltage converter (figure 8; col 9, lines 41-62).;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Huang, Degertekin,  and Kandori to incorporate the DC current mirror as taught by Savord because it enables a replication of the current at the output terminal and it helps keep the output current constant regardless of load conditions. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Tsujita (U.S. Pub. No. 20150057534) hereinafter Tsujita, in further view of Corl (U.S. Pub. No. 20140187925) hereinafter Corl. 
Regarding claim 15, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
an analysis module coupled to an output of the transducer and configured to receive said response signals from said transducer and to determine first image data based on said detected photoacoustic response signals in a first frequency band and second, image data based on the detected imaging signals comprising reflections of the acoustic excitation signals in a second frequency band different from the first frequency band (page 6, 2.1. Performance of the ring transducer, paragraphs 1 and 2; page 9, Optical Illumination Performance, paragraph 1, Performance of integrated IVPA/IVUS scan head, paragraph 1; figure 11, the ultrasound image, photoacoustic image, and combined fusion image are produced which are the first image data in a first frequency band and second image data in a second frequency band this is performed utilizing a computer which is considered to be the “analysis module”; note that in combination with the teachings of the Ma and Sheu reference, first and second transducers are taught by the combined invention). 
Primary reference Hsieh fails to teach:
a first transducer and a second transducer 
second, higher resolution, image data
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
II. Method, A. Catheter Design and Fabrication, “the two transducers into the small catheter, the transducer element size and thickness were fixed to be” and “PMN-PT was used in this study to fabricate the 35-MHz and 90-MHz transducer elements for the multi-frequency IVUS catheter.” See further pages 199-101 for further description of the catheter transducers. Figure 1 shows the position of a first and second transducer in various configurations)
second, higher resolution, image data (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate individual first and second ultrasound reception transducers of different frequency ranges as taught by Ma because the low-frequency transducer with the fine resolution in the lumen area of the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). Producing the transducers to specific frequencies increases image quality especially for use with the Introduction, paragraph 2). 
Primary reference Hsieh further fails to teach:
a control module configured to drive the optical emitter to emit said optical excitation signals
However, the analogous art of Tsujita of a photoacoustic wave generating and imaging system (abstract) teaches:
a control module configured to drive the optical emitter to emit said optical excitation signals (paragraph [0034], lines 1-16, the trigger control circuit 29 control the optical excitation signals); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the optical emitter control module as taught by Tsujita because it enables the later unit to output light and therefore excite the medium and to output laser light to the subject and generate the required photoacoustic signals (paragraph [0035]; paragraph [0036]). 
Primary reference Hsieh further fails to teach:
a control module configured to drive said at least two ultrasound transducers to transmit said acoustic excitation signals
However, the analogous art of Corl of an ultrasound imaging system (abstract) teaches:
a control module configured to drive said at least two ultrasound transducers to transmit said acoustic excitation signals (paragraph [0026], lines 1-22; PIM 104, patient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Tsujita to incorporate the ultrasound control module as taught by Corl because it enables the ultrasound transducers to deliver controlled acoustic excitation signals at permits ultrasound waves to propagate to the tissue and back (paragraph [0023]). 
Regarding claim 16, the combined references of Hsieh, Ma, Sheu, Wada, Tsujita, and Corl teach all of the limitations of claim 15. Primary reference Hsieh further teaches: 
in which the analysis module is further configured to identify lipids in said object of interest (page 1, Introduction, paragraph 1, lines 1-7).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in view of Tsujita, in further view of Corl as applied to claim 15 above, and further in view of Courtney et al. (U.S. Pub. No. 20120197113) hereinafter Courtney. 
Regarding claim 22, the combined references of Hsieh, Ma, Sheu, Wada, Tsujita, and Corl teach all of the limitations of claim 15. Primary reference Hsieh further fails to teach: 

However, the analogous art of Courtney of an ultrasonic imaging probe for use in a catheter system (abstract) teaches:
wherein the analysis module is configured to combine signals from the first transducer and second transducers such that the signal received from one of the first transducer and second transducer is applied as a filter, mask, multiplier, or threshold to the signal from the other one of the first transducer and second transducer ([0108], “As noted above, additional electrical filtering may be employed to provide additional spectral isolation among the ultrasonic transducers”; [0128], “This may be mitigated using analog or digital filtering techniques to separate the effective bands of the excitation pulses received by the individual transducers”; [0129], filter 380; [0131], “Detected signals are demultiplexed in the frequency domain using spectral filtering techniques to individually resolve the signals detected from each transducer”; [0172], “For example, a low pass filter may be used to emphasize low frequency signals from the low frequency imaging transducer 101 following transmission of an imaging pulse 550, while a high pass filter may be used to emphasize the high frequency signals from high frequency angle detection transducer 100 following the transmission of angle detection pulse 500”; [0177] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8 and 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791